PER CURIAM.
The plaintiff in error has presented a petition for rehearing, on the ground that the court overlooked the assignment of error which alleged error in the trial court in declining to grant his motion to set aside the verdiet and judgment, and grant a new trial, by reason of his alleged illness and unavoidable absence. The point was not overlooked, hut was fully discussed in the opinion in connection with the refusal of the trial court to grant a continuance. The granting or refusal of the motion for continuance was in the discretion of the trial court. The granting or refusal of the motion for new trial, was likewise in the discretion of the trial* court; and no useful purpose could have been subserved by further discussion.
Petition for rehearing denied.